DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to a Request for Continued Examination filed on 7/14/2021.
No claims have been amended.
No claims have been cancelled. Claims 61 and 65 were cancelled previously.
No new claims have been added.
Claims 59-60, 62-64, and 66-67 remain pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/14/2021 has been entered and considered by the examiner.
Allowable Subject Matter
Claims 59-60, 62-64, and 66-67 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claims 59, 63, and 67, the Examiner agrees with Applicant’s arguments that the prior art does not disclose or suggest the method, non-transitory computer-readable storage medium, and radio node as are now claimed wherein a downlink part of a special subframe is required to be counted as a part of a resource unit containing at least one additional normal downlink subframe for performing rate matching when the number of available symbols is greater than a predetermined number. These limitations in combination with the rest of the claimed limitation are not taught by the prior art.	Regarding claims 60 and 64, the Examiner finds Applicant’s arguments persuasive that the claimed condition “when the number of symbols in the special subframe is not greater than the predetermined number” could be reasonably interpreted as additional steps to be applied to a different transmission. The Examiner is therefore interpreting the “when” condition recited in claims 60 and 64 as being required in addition to the opposite condition recited in the independent claims, and thus as not potentially impermissibly broadening the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474